FILED

FEB 26 2020

LEAK, U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT BASTERN ‘DISTRICT OF CALIFORNIA
EASTERN DISTRICT OF TENNESSEE py seth

AT KNOXVILLE

2:20 m)\-0094O ACs
No. 3:20-CR-008

UNITED STATES OF AMERICA

Vv.
JUDGES VARLAN/GUYTON
MARLA ANNE MEREDITH

Nee Nee Ne ee ee”

ORDER
Upon motion of the United States and for good cause shown it is hereby

ORDERED that the Indictment be unsealed as to the above-named defendant.

ENTER: 72/ 25/20

Zr Ubre-
H-Bruee-Guyten Athe sm Laure
UNITED STATES MAGISTRATE JUDGE
